Citation Nr: 1235107	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  02-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 through May 1967.  During that time, the Veteran served in Vietnam, where he engaged the enemy in combat and received a Purple Heart.  The Veteran died in November 1983.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the appellant's claim for service connection for cause of the Veteran's death.  The claims file in this matter has since been transferred to the RO in Philadelphia, Pennsylvania for further handling. 

In September 2005, the appellant provided testimony before the Board.  In an October 2007 Board decision and remand, the appellant's claim was reopened, and the substantive claim was remanded to the RO for further development.  In December 2008, the appellant's claim for the cause of the Veteran's death was denied by the Board.  The appellant subsequently appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, a Joint Motion for Remand of the BVA Decision was granted by the Court.  This matter has now returned to the Board, subject to the Court's order granting the parties' Joint Motion for Remand. 

The Board notes that the appellant's attorney in January 2010 filed a motion for a panel decision, in which he noted the Court's March 2009 order and the appellant's brief submitted to the Board, and stated, "Pursuant to 38 C.F.R. § 20.1304(b) , the Appellant moves the Board for a panel decision in this matter."  The cited regulation, however, does not concern a motion for a panel decision.  Rather, it concerns requests for a change in representation, requests for a personal hearing, or submission of additional evidence more than 90 days following notification of certification of an appeal and transfer of records to the Board.  As the cited regulation does not provide a basis for the purported motion filed in January 2010, the Board will not take action on the purported motion. 

In February 2010, the Board remanded the claim for additional development.  The case has been returned to the Board and is ready for further review.  In response to a Board letter dated in August 2012, the appellant submitted two statements regarding scheduling another hearing before the Board since the Veterans Law Judge who conducted her prior hearing is no longer employed by the Board.  In a statement dated on August 13, 2012, she indicated that she wanted another hearing; however on August 23, 2012, she stated that she did not wish a hearing.  Thus the Board will proceed with review of the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Unfortunately, a remand is required in this case.  The Board is aware that miscommunications between the RO and a certain VA Medical Center have delayed the case, but finds that further remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  It appears that the RO and the VA Medical Center have resolved their problems in communication, and the Board trusts that this case will be handled expeditiously.

Regarding the issue on appeal, the Board previously remanded the claim to obtain additional information.  The Board mandated that the evidence be evaluated under clearly specified conditions and the Board directed that specific questions be answered by the examiner regarding the issue on appeal.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted above, in February 2010, the Board remanded this claim for additional development.  The RO was instructed to provide the claims file to a VA psychiatrist (emphasis in the original) for review in preparation of the psychiatrist's opinions as to the nature of the Veteran's psychiatric disorder; whether the Veteran's psychiatric disorder was related to his active duty service; and if so, whether the Veteran's psychiatric disorder was either the principal cause or a contributory cause of the Veteran's suicide.  The VA psychiatrist was also to interview the appellant to discuss her observations of the Veteran's psychiatric symptoms. 

The claims file was reviewed in February 2012.  The examiner's name was noted, but his credentials were not documented.  Although the Board notes that the examiner is, in fact, a psychiatrist, this is not reflected anywhere in the report.  More importantly, however, and as noted by the appellant, the examiner did not interview the appellant, despite instructions to do so in the Board's prior remand.  Moreover, the examiner did not address the specific questions noted by the Board.  Thus a remand is in order. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be provided to a VA psychiatrist for review in preparation of the psychiatrist's opinions as to the nature of the Veteran's psychiatric disorder; whether the Veteran's psychiatric disorder was related to his active duty service; and if so, whether the Veteran's psychiatric disorder was either the principal cause or a contributory cause of the Veteran's suicide.  The VA psychiatrist should also interview the appellant to discuss her observations of the Veteran's psychiatric symptoms.   The examiner is specifically requested to identify whether he or she is a psychiatrist.

Based on the psychiatrist's review of the claims file and interview of the appellant, the VA psychiatrist is requested to identify each psychiatric disorder the examiner believes the Veteran developed after service.  The VA psychiatrist should provide in the report the full provisions of the DSM-IV criteria relevant to PTSD and/or any other psychiatric disorders diagnosed by the examiner. 

In identifying each diagnosis, the VA psychiatrist should state with specificity how the Veteran's symptomatology, as reported by the appellant and noted in the evidence in the claims file, met the DSM-IV criteria for the diagnosed psychiatric disorder.  The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the Veteran's treatment records and in testimony at the June 2003 DRO hearing and October 2005 Travel Board hearing. 

If the examiner finds that the Veteran did not have a psychiatric disorder, the examiner should provide an explanation as to how the Veteran's symptomatology had not met the DSM-IV criteria for PTSD. 

If the examiner finds that the Veteran had PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the PTSD was etiologically related to stressor events during active military service, and identify the stressor event(s).  The examiner should also offer an opinion as to whether the Veteran's PTSD was either the principal or a contributory cause of the Veteran's suicide. 

If the examiner finds that the Veteran had a psychiatric disorder other than PTSD, the examiner should specifically offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed psychiatric disorder was etiologically related to an injury, illness, or disease sustained by the Veteran during his active duty service. The examiner should also provide an opinion as to whether the Veteran's psychiatric disorder was either the principal or a contributory cause of the Veteran's suicide. 

Complete rationales must be provided for all opinions and conclusions offered.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested report does not include fully adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


